DISMISS; and Opinion Filed July 14, 2014.




                                           S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00621-CV

                                MALLORY YORK, Appellant
                                         V.
                               MAKEATHA COOPER, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF13-01004

                              MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Brown
                                     Opinion by Justice Lang
       The clerk’s record in this case is overdue. By letter dated June 23, 2014, we informed

appellant that the District Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid or made arrangements to pay for the clerk’s record. We directed

appellant to file written verification that appellant had paid or made arrangements to pay for the

clerk’s record or that appellant had been found entitled to proceed without payment of costs. We

cautioned that if appellant did not filed the required documentation within ten days of the date of

the letter, we might dismiss the appeal for want of prosecution without further notice. To date,

appellant has not provided the required documentation or otherwise corresponded with the Court

regarding the status of the clerk’s record or this appeal.
        Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b);

42.3(b), (c).




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE



140621F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MALLORY YORK, Appellant                               On Appeal from the 330th Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00621-CV         V.                         Trial Court Cause No. DF13-01004.
                                                      Opinion delivered by Justice Lang,
MAKEATHA COOPER, Appellee                             Justices Myers and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDERED that appellee MAKEATHA COOPER recover her costs of this appeal,
if any, from appellant MALLORY YORK.


Judgment entered this 14th day of July, 2014.




                                                –3–